Name: Commission Regulation (EEC) No 1041/91 of 25 April 1991 fixing the representative market rates to be applid for certain amounts in the context of the common agricultural policy and, in particular, for the calculation of the monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 106/32 Official Journal of the European Communities 26. 4. 91 COMMISSION REGULATION (EEC) No 1041/91 of 25 April 1991 fixing the representative market rates to be applid for certain amounts in the context of the common agricultural policy and, in particular, for the calculation of the monetary compensatory amounts THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 2205/90 (2), and in particular Article 9 (2) thereof, depending on the trend in the escudo (9) temporarily suspends the application of the compensatory amount in question pending confirmation of the trend in the escudo ; Whereas, in accordance with Article 3a of Commission Regulation (EEC) No 3152/85 of 11 November 1985 laying down detailed rules for the application of Regula ­ tion (EEC) No 1676/85 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (10), as last amended by Regulation (EEC) No 3237/90 ("), the rates used to fix or, where appropriate, adjust the monetary compensatory amounts, from this time forth defined as representative market rates, are to be used for the conver ­ sion into ecus of the amounts relating to world market data and expressed in the national currency of a Member State ; whereas, pursuant to Article 2 (4) of Council Regu ­ lation (EEC) No 1676/85 (12), as last amended by Regula ­ tion (EEC) No 2205/90, those rates are also to be used for the conversion of certain other agricultural amounts ; whereas the rates in question should be fixed to make it easier to use them, Having regard to Commission Regulation (EEC) No 3578/88 of 17 November 1988 laying down detailed rules for the application of the system for the automatic dismantlement of negative monetary compensatory amounts (3), as last amended by Regulation (EEC) No 287/91 (4), and in particular Article 7 thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commis ­ sion Regulation (EEC) No 1207/90 (5), as last amended by Regulation (EEC) No 950/91 (6), on the basis of the central rates and, for certain Member States, on the basis of the exchange rates referred to in Article 3 of Commis ­ sion Regulation (EEC) No 3153/85 of 11 November 1985 laying down detailed rules for the calculation of monetary compensatory amounts (7), as last amended by Regulation (EEC) No 3672/89 ( «); HAS ADOPTED THIS REGULATION : Article 1 The representative market rates referred to in Article 3a of Regulation (EEC) No 3152/85, to be applied for certain amounts in the context of the common agricultural policy and used to fix or, where appropriate, to adjust the mone ­ tary compensatory amounts, shall be set out in the Annex hereto. Whereas the spot market rates recorded in accordance with Regulation (EEC) No 3153/85 in the period 17 to 23 April 1991 for the Portuguese escudo lead, pursuant to Article 9 (2) of Regulation (EEC) No 1677/85, to a change in the compensatory amounts applicable to Portugal and an adaptation of the agricultural conversion rate for Portugal in the pigmeat sector in accordance with Article 6a of Regulation (EEC) No 1677/85 ; whereas, however, Commission Regulation (EEC) No 1040/91 of 25 April 1991 on monetary compensatory amounts applicable Article 2 This Regulation shall enter into force on 29 April 1991 . (') OJ No L 164, 24 . 6 . 1985, p. 6 . (2) OJ No L 201 , 31 . 7. 1990, p. 9 . (J) OJ No L 312, 18 . 11 . 1988 , p. 16 . (") OJ No L 35, 7 . 2. 1991 , p. 10 . (j OJ No L 122, 14. 5. 1990, p. 1 . (6) OJ No L 101 , 27. 4 . 1991 , p. 1 . 0 OJ No L 310, 21 . 11 . 1985, p. 4. (8) OJ No L 358 , 8 . 12 . 1989, p. 28 . (*) See page 31 of this Official Journal . H OJ No L 310, 21 . 11 . 1985, p. 1 . (") OJ No L 310, 9 . 11 . 1990, p. 18 . (u) OJ No L 164, 24. 6. 1985, p. 1 . 26. 4. 91 Official Journal of the European Communities No L 106/33 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 April 1991 . For the Commission Ray MAC SHARRY Member of the Commission ANNEX Representative market rates to be applied for certain amounts in the context of the common agricultural policy and, in particular, for the calculation of the monetary compensatory amounts 100 Lit ] £ 1 £ Irl 1 ECU Bfrs/Lfrs Dkr DM FF F1 £ Irl £ Lit Dr Esc Pta 2,75661 0,509801 0,133650 0,448246 0,150590 0,0498894 0,0450228 14,4866 11,5933 8,27375 61,2270 . 11,3232 2,96850 9,95598 3,34474 1,10809 2 221,10 321,761 257,498 183,768 55,2545 10,2186 2,67893 8,98480 3,01847 0,902453 2 004,44 290,374 232,380 165,842 48,5563 8,97989 2,35418 7,89563 2,65256 0,878776 0,793054 1 761,45 255,174 204,210 145,738